Title: From John Adams to Elbridge Gerry, 10 September 1783
From: Adams, John
To: Gerry, Elbridge


          My dear Friend,
            Paris Septr. 10th. 1783.
          As to the Trade with the West Indies, I do not think we can hope to revive it upon more favorable Terms than those before the War. If we can be admitted to carry Cargoes to G. Britain & Ireland, or G. Britain alone from the Islands, giving Bonds with Sureties to land them in some Port of those Kingdoms, it will be all we can expect. If Congress, are of the same Mind, they had better empower Us to conclude upon those Terms— To admit Us to carry Sugars and all the produce of the West Indies to other parts of Europe or to North America, without restriction, would indeed be giving up all their West India Trade in a manner.
          I beg you would make a point of putting Jay and me into the Commission for treating with Denmark, Portugal and the two Empires— Place Franklin at the head of the Commission if you will. It was perfectly right to put me first in the two Commissions, in which I came out to Europe sole— But it will be now right to put Franklin first in this Commission, provided he is chosen first, or has most Votes, according to your common Rule. As the Reason, which placed me foremost in two Commissions, now ceases, it will not be amiss to follow the rule of Seniority of Ministers— If you had pursued your plan of confiding one business to one Minister, all would have been well—but as you have broke the rule, & joined a Number in two Commissions, you ought to join them in all which are to be executed in the same place. None will have a right to complain, and any other rule has ill effects in Europe and America.
          But this is not all. This method of smuggling Treaties into Franklin’s Hands alone, is contrived by Vergennes on purpose to throw slights upon Jay and me, & to cheat you out of your Carrying Trade.
          I beg it may be considered, that it ought to be insisted on by Us, with Portugal, Denmark, Germany & Russia, that American Productions, imported into their Dominions in American Vessels, navigated by American Seamen, ought to pay no higher Duties than if imported in the Ships of those Countries. This will never be insisted on, unless you put Jay & me into the Commission, or give it as a positive Instruction.
          But you ought to have some Sympathy for the feelings of your Ministers, and more for their Reputations: This is hint enough for you. I beg you to write me. Our Affairs will all end extremely well, if we are supported— But if Franklin is suffered to go on with that low Cunning, and mean Craft, with which he has always acted, & by which he has done so much Mischief, the public will suffer.
          your Friend.
          John Adams.
        